JOHN T. BOYD, Senior Justice (Retired).
In this proceeding, appellant Ricky Allen Crawford gave timely notice of appeal from a June 24, 2002 trial court order modifying the parent-child relationship between appellant, the child Rebecca, and the child’s mother, Lisa Christine Crawford. Although the clerk’s and reporter’s records have been filed, no further action has been taken in the appeal.
Accordingly, on December 6, 2002, a notice was sent to appellant at the address which is contained in the court file. The purpose of the notice was to advise appellant that unless a response from him reasonably explaining his failure to file his brief, together with a showing that appel-lee has not been significantly injured by the failure to file the brief was received by December 17, 2002, his appeal would be subject to dismissal for want of prosecution. See Tex.R.App. P. 38.8.
No such reply has been received. Accordingly, this appeal must be, and is hereby dismissed.